In Mullinex v. Fairfield Nat. Bank, 201 Iowa 137, we said:
"Where the appeal is taken 15 days before the first day of the term, there is nothing in the statutes expressly or by implication prohibiting a hearing at that term; on the contrary, a hearing at such term is expressly provided for where the abstract is filed 15 days before the term. Section 12847, Code of 1924."
In that case, notice of appeal was served less than 15 days before the next following term, and we held that the second term at which it could be heard would be the second term commencing 15 days or more after the notice of appeal was served. Following the reasoning of that case and of Hanson v. Hammell, 107 Iowa 171, we hold that, as the notice of appeal in *Page 758 
this case was served more than 15 days before the first day of the September term, 1925, that term was the first term, and the January term, 1926, was the second term, for the purpose of filing abstract. The abstract not having been filed 30 days before the January term, 1926, the appeal must be, and it is, —Dismissed.
De GRAFF, C.J., and EVANS and ALBERT, JJ., concur.